Per Curiam. Appellant Johnny Lee Nelson, by his attorney, has again filed for a rule on the clerk. In a Per Curiam opinion issued March 23, 1981, we denied a similar motion. His attorney, Ray Baxter, has attached an affidavit admitting that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases. A copy of this opinion will be forwarded to the Committee on Professional Conduct.